Cullen, C. J., dissenting:
Habeas corpus by the People, on the relation of Martin F. Hubert, against Harry M. Kaiser, as warden and agent of Clinton Prison, to procure the discharge from such prison of Folk© Engle Brandt. Application of Howard S, Cans, an attorney, for leave to file an affidavit. Granted. (See, also, 99 N. E. 195.)
Pee Oubiam:
The application of Howard S. Gans, an attorney at law, for leave to file an affidavit, verified June 4, 1912, in denial of certain statements, made in an affidavit of Carl Fisher Hansen and forming part of this record, and alleged to reflect upon his professional conduct, is granted; but it is not to be considered as a part of the case upon which our determination of this appeal is to he made.
Gray, Haight, Vann, Webner, Hisoock and Collin, JJ., concur; Cullen, C. J., dissents.
Application granted.